Citation Nr: 1810066	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-14 944	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina




THE ISSUE

Entitlement to higher initial ratings for hypopituitarism rated as non compensable from September 9, 2010, and 20 percent disabling from January 31, 2013.




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from May 1991 to March 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2016, the Board, among other things, remanded the above claim for additional development.  A June 2016 rating decision awarded an increased 20 percent rating, effective January 31, 2013.  As the Veteran did not express satisfaction with the 20 percent rating, and the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   


FINDING OF FACT

At all times from September 9, 2010, the evidence shows that the Veteran's hypopituitarism is manifested by polyuria with near-continuous thirst but not at least polyuria with near-continuous thirst and at least one episode of dehydration.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating for hypopituitarism, but no more, have been met at all times from September 9, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.27, 4.119, Diagnostic Code 7909 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under 38 U.S.C. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

However, as the Veteran is appealing from the rating decision that granted service connection for the disability that is in appellate status, the Board finds that no further notice is required.  Id.

As to the duty to assist, VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his available and identified post-service records, including his post-December 2013 VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

The record also shows that the Veteran was afforded VA examinations in May 2012 and May 2016.  Moreover, the Board finds the examinations are adequate to adjudicate the claim.  The examiners took a medical history of the claimant that conforms with the evidence found in the record and/or a detailed medical history from the clamant and conducted in-depth examinations of the claimant and thereafter provided medical opinions as to the severity of the disability and rationales for the opinions that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the 2016 VA examination also substantially complied with the Board's remand instructions.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims folders shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran claims, in substance, that he is entitled to higher ratings for his hypopituitarism at all times during the pendency of the appeal because it requires regular painful shots and they make him thirsty, tired, and angry all the time as well as cause frequent urination.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The record shows that the Veteran's hypopituitarism is rated as non compensable from September 9, 2010 (the date of the award of service connection), and 20 percent disabling from January 31, 2013, under 38 C.F.R. § 4.119, Diagnostic Code 7909. 

The rating criteria for Diagnostic Code 7909 are as follows.  A rating of 20 percent is assigned for polyuria with near-continuous thirst.  A rating of 40 percent is assigned for polyuria with near-continuous thirst and one or more episodes of dehydration in the past year not requiring parenteral hydration.  A rating of 60 percent is assigned for polyuria with near-continuous thirst and one or two documented episodes of dehydration requiring parenteral hydration in the past year.  A rating of 100 percent is assigned for polyuria with near-continuous thirst more than two documented episodes of dehydration requiring parenteral hydration in the past year. 

As to a compensable rating for hypopituitarism from September 9, 2010, to January 31, 2013, the Board notes that in his April 2014 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran both competently and credibly reported, among other things, that he has a problem with being thirsty all the time.  Such adverse symptomatology is observable by a lay person.  See Davidson, 581 F.3d 1313.  Furthermore, while the May 2012 VA examiner reported that the Veteran's hypopituitarism had no symptoms to include no polyuria, near-continuous thirst, and episodes of dehydration, the May 2016 VA examiner opined that it caused both polyuria (i.e., excessive urination) and polydipsia (i.e., excessive drinking).   

Initially, the Board finds that the Veteran should not be penalized by the fact that VA waited four years to provide him with a second VA examination in May 2016 despite his having an ongoing claim since September 2010 and despite his numerous writings to VA regarding the ongoing problems caused by his hypopituitarism.  See 38 U.S.C. § 5110(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date the hearing test showing objective results was conducted); Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014) (holding that a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms).  Likewise, the Board finds as did the Court in Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010), that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date" of a higher rating.

Therefore, because having polyuria with near-continuous thirst is observable by a lay person and because when the Veteran was finally provided with another VA examination in May 2016 the examiner confirmed the presence of both symptoms, the Board finds that the evidence, both positive and negative, as to whether the claimant meets the criteria for a 20 percent rating for hypopituitarism at all times from September 9, 2010, is at least in equipoise.  See Owens, 7 Vet. App. at 433.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the criteria for a 20 percent rating for hypopituitarism are met, and this is true at all times from September 9, 2010.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7909; Gilbert, 1 Vet. App. at 53; Fenderson, 12 Vet. App. at 126.

As to a rating in excess of 20 percent for hypopituitarism from September 9, 2010, the record on appeal, including the May 2012 and May 2016 VA examinations, are negative for hypopituitarism causing an episode of dehydration in any year during the pendency of the appeal.  In fact, the May 2012 VA examiner reported that the Veteran did not have any episodes of dehydration in the past 12 months.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Likewise, the Veteran does not claim his hypopituitarism caused any episode of dehydration in any year during the pendency of the appeal.  Under such circumstances, the Board concludes that the criteria for a rating in excess of 20 percent for hypopituitarism are not warranted at all times from September 9, 2010.  38 C.F.R. § 4.119, Diagnostic Code 7909; Fenderson, 12 Vet. App. at 126.


ORDER

Subject to the laws and regulations governing the award of monetary benefits a 20 percent rating for hypopituitarism, but no more, is granted at all times from September 9, 2010.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


